Exhibit 10.51

 

LOGO [g302603g64i36.jpg]

 

February 14, 2012

RB, Inc.

365 West Passaic Street

Rochelle Park, NJ 07662

Gentlemen:

We refer to our letter agreement, dated September 12, 2011, regarding the
retention by Kid Brands, Inc. (the “Company”) of the services of Raphael
Benaroya (the “Agreement”). Pursuant to the Agreement, RB, Inc. has been
providing to the Company the services of Raphael Benaroya, an employee of RB,
Inc., who has served as interim Executive Chairman of the Company and has
performed the duties of chief executive of the Company. Pursuant to its original
terms, the Agreement was to expire on December 31, 2011.

We hereby request that the Agreement be extended on a month-to-month basis,
effective as of January 1, 2012 (the “Extension Period”). The Extension Period
may be terminated by either the Company or RB, Inc. at any time upon ten
(10) days written notice to the other party. As total compensation hereunder,
RB, Inc. shall be paid $100,000 for each calendar month during the Extension
Period. Upon termination of this Agreement, any fee payable for the month of
termination will be prorated to reflect the actual number of days in such month
during which this Agreement was in effect.

It is understood that Mr. Benaroya shall not be paid director fees for the
period during which he is serving as Executive Chairman and he shall not be
entitled to participate in any bonus program, employee benefit plan or other
compensation arrangement whatsoever with the Company. RB, Inc. will be
reimbursed for its reasonable expenses incurred for its services under this
agreement.

This agreement shall be governed by the laws of New Jersey and may not be
amended except by a written agreement entered into between RB, Inc. and the
Company.



--------------------------------------------------------------------------------

RB, Inc.

February 14, 2012

Page Two

If RB, Inc. is in agreement with the terms hereof, please sign, and have
Mr. Benaroya sign to acknowledge his agreement, and return the duplicate copy of
the letter attached hereto.

 

Very truly yours, /s/ Fred Horowitz             Fred Horowitz Chairman,
Compensation Committee of the Board of Directors

Agreed and accepted

this 14th day of February 2012

 

RB, Inc. /s/ Raphael Benaroya             By:   Raphael Benaroya   President

Agreed and accepted

this 14th day of February 2012

 

/s/ Raphael Benaroya Raphael Benaroya

 